Exhibit 10.6

AMENDMENT NUMBER ONE

to the

MASTER REPURCHASE AGREEMENT

dated as of June 27, 2014

by and between

PARLEX 7 FINCO, LLC,

and

METROPOLITAN LIFE INSURANCE COMPANY

This AMENDMENT NUMBER ONE (this “Amendment”) is made as of this 24th day of
February, 2015, by and between PARLEX 7 FINCO, LLC (“Seller”) and METROPOLITAN
LIFE INSURANCE COMPANY (“Buyer”), to that certain Master Repurchase Agreement,
dated as of June 27, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Repurchase Agreement”), by and between Seller
and Buyer.

WHEREAS, Seller and Buyer have agreed to amend the Repurchase Agreement as more
particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of the Effective Date (as defined below), the
Repurchase Agreement is hereby amended as follows:

1.1     The definition of “Facility Amount” in Section 2 of the Repurchase
Agreement is hereby amended and restated in its entirety as follows:

“Facility Amount” shall mean (i) prior to the Initial Facility Termination Date,
$750,000,000 and (ii) at all times after Seller exercises its first Facility
Extension Option in accordance with Section 3(e) of this Agreement, the
aggregate Maximum Purchase Price for all Purchased Assets as of the Initial
Facility Termination Date, (a) as increased by the aggregate Buyer Future
Funding Advance Amount with respect to all Purchased Assets as of the Initial
Facility Termination Date and (b) as reduced by the Maximum Purchase Price and
any related Buyer Future Funding Advance Amount for each Purchased Asset that is
repaid in full or repurchased by Seller on any Repurchase Date after the Initial
Facility Termination Date.

1.2     The definition of “Initial Facility Termination Date” in Section 2 of
the Repurchase Agreement is hereby amended and restated in its entirety as
follows:

“Initial Facility Termination Date” shall mean February 24, 2016.



--------------------------------------------------------------------------------

1.3     Section 12(s) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows:

(s) Seller shall pay to Buyer all fees and other amounts as and when due as set
forth in this Agreement, the Fee Letter and the other Transaction Documents,
including, without limitation, (i) each Commitment Fee, which shall be due and
payable by Seller on the Closing Date and on February 24, 2015, as applicable;
(ii) the Extension Fee, which shall be due and payable by Seller on each date
the Seller extends the Facility Termination Date and (iii) the Funding Fee,
which shall be due and payable by Seller on the related Purchase Date for a
Purchased Asset.

SECTION 2. This Amendment shall become effective as of the date (the “Effective
Date”) on which each of the following conditions precedent shall have been
satisfied:

2.1     Amendment. Buyer and Seller shall have each received counterparts of
this Amendment, executed and delivered by a duly authorized officer of each
party hereto.

2.2     Commitment Fee. Buyer shall have received from Seller each Commitment
Fee due on February 24, 2015.

SECTION 3. Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment, including
all reasonable fees and out of pocket costs and expenses of legal counsel to
Buyer incurred in connection with this Amendment, in accordance with
Section 30(d) of the Repurchase Agreement.

SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Repurchase Agreement.

SECTION 5. Guarantor Ratification. Blackstone Mortgage Trust, Inc., a Maryland
corporation (the “Guarantor”) hereby ratifies and confirms that the Guaranty,
dated as of June 27, 2014, made by Guarantor in favor of Buyer, continues in
full force and effect and unmodified and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment or otherwise, and
Guarantor hereby consents, acknowledges and agrees to this Amendment and waives
any common law, equitable or statutory rights that it might otherwise have as a
result of or in connection with this Amendment.

SECTION 6. Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.

SECTION 7. Representations and Warranties. Seller hereby represents and warrants
to Buyer that it is in compliance with all the terms and provisions set forth in
the Repurchase Agreement on its part to be observed or performed, and that no
Default or Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 10 of the
Repurchase Agreement. Seller hereby represents and warrants that this Amendment
has been duly and validly executed and delivered by it, and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 8. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).

SECTION 9. Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have caused their names to be duly signed
to this Amendment by their respective officers thereunto duly authorized, all as
of the date first above written.

 

SELLER:

 

PARLEX 7 FINCO, LLC

 

By:

/s/ Douglas Armer

Name: Douglas Armer

Title:   Managing Director, Head of Capital

    Markets and Treasurer

 

BUYER:

 

METROPOLITAN LIFE INSURANCE COMPANY

 

By:

/s/ David V. Politano

Name: David V. Politano

Title:   Managing Director

Agreed to, accepted and ratified by:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation, as Guarantor

 

By: /s/ Douglas Armer

Name: Douglas Armer

Title:   Managing Director, Head of Capital

    Markets and Treasurer

 

 

Amendment Number One to Master Repurchase Agreement

MetLife/Blackstone